Case 12-37689         Doc 70      Filed 10/30/18    Entered 10/30/18 14:40:35         Desc         Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 37689
         April Hill

                      Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/24/2012.

         2) The plan was confirmed on 01/23/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/01/2014, 06/05/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/27/2014.

         5) The case was Completed on 06/22/2018.

         6) Number of months from filing to last payment: 69.

         7) Number of months case was pending: 73.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $28,307.51.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-37689            Doc 70         Filed 10/30/18    Entered 10/30/18 14:40:35                Desc         Page 2
                                                         of 3



 Receipts:

          Total paid by or on behalf of the debtor                   $31,954.60
          Less amount refunded to debtor                                 $10.89

 NET RECEIPTS:                                                                                         $31,943.71


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $3,403.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                             $1,299.36
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $4,702.36

 Attorney fees paid and disclosed by debtor:                         $97.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim       Principal       Int.
 Name                                       Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACC International                      Unsecured         166.00           NA              NA            0.00        0.00
 Advance Cash Services                  Unsecured         400.00           NA              NA            0.00        0.00
 Allied Collection Services             Unsecured         360.00           NA              NA            0.00        0.00
 American InfoSource LP as Agent        Unsecured      1,501.00       1,500.62        1,500.62      1,135.11         0.00
 AmeriCash Loans LLC                    Unsecured      1,000.00       1,656.00        1,656.00      1,252.65         0.00
 Cash Jar                               Unsecured         500.00           NA              NA            0.00        0.00
 CashCall Inc                           Unsecured         800.00           NA              NA            0.00        0.00
 EOSCCA                                 Unsecured         434.00           NA              NA            0.00        0.00
 Fireside Cash                          Unsecured         500.00           NA              NA            0.00        0.00
 George Tagler                          Unsecured         150.00           NA              NA            0.00        0.00
 GMAC Mortgage                          Secured        2,297.50       2,264.50        2,264.50      2,264.50         0.00
 GMAC Mortgage                          Secured       85,550.00     83,974.79        83,974.79           0.00        0.00
 Harris and Harris                      Unsecured         874.00           NA              NA            0.00        0.00
 HSBC Mortgage Services                 Unsecured     14,189.00     15,133.01        15,133.01           0.00        0.00
 Illinois Lending Corporation           Unsecured      1,000.00       1,002.40        1,002.40        758.25         0.00
 Jefferson Capital Systems LLC          Unsecured            NA         343.11          343.11        259.54         0.00
 Kenwood Loan Services                  Unsecured         800.00           NA              NA            0.00        0.00
 Lake Terrace Condominium Association   Secured        3,462.50           0.00        3,462.50      3,462.50         0.00
 Loan Express Company                   Unsecured         274.00           NA              NA            0.00        0.00
 Merchandise Credit Guide               Unsecured         900.00           NA              NA            0.00        0.00
 Nationwide Acceptance Corp             Unsecured      1,238.00            NA              NA            0.00        0.00
 Nationwide Loans LLC                   Unsecured      2,000.00       2,814.42        2,814.42      2,128.91         0.00
 NCO Financial Systems Inc              Unsecured         284.00           NA              NA            0.00        0.00
 One Click Cash                         Unsecured         160.00           NA              NA            0.00        0.00
 Pack Management Group                  Unsecured         800.00           NA              NA            0.00        0.00
 Plain Green Loan                       Unsecured           0.00           NA              NA            0.00        0.00
 PLS                                    Unsecured      1,300.00            NA              NA            0.00        0.00
 Regional Acceptance Corp               Secured       10,125.03       9,786.46        9,786.46      9,786.46    5,720.84
 Soloman Financial Inc                  Unsecured      1,300.00            NA              NA            0.00        0.00
 United States Dept Of Education        Unsecured     15,889.00     18,263.37        18,263.37           0.00        0.00
 White Hills Cash                       Unsecured         525.00        625.00          625.00        472.59         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-37689        Doc 70      Filed 10/30/18     Entered 10/30/18 14:40:35             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                  $83,974.79              $0.00               $0.00
       Mortgage Arrearage                                 $2,264.50          $2,264.50               $0.00
       Debt Secured by Vehicle                            $9,786.46          $9,786.46           $5,720.84
       All Other Secured                                  $3,462.50          $3,462.50               $0.00
 TOTAL SECURED:                                          $99,488.25         $15,513.46           $5,720.84

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $41,337.93          $6,007.05              $0.00


 Disbursements:

         Expenses of Administration                             $4,702.36
         Disbursements to Creditors                            $27,241.35

 TOTAL DISBURSEMENTS :                                                                     $31,943.71


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
